Michigan Territory—in the supreme court of the territory of the TERM OF SEPr 1814

Joel Thomas vs James McPherson

in case—
And the said James McPherson comes here into court this day and prays Judgment if this honorable court, will take cognizance or sustain jurisdiction of the action, by the said Joel, brought against the said James aforesd
Because the said James saith, that long after the commencement of said action by the said Joel against the said James, and pending the same, and *331after the last continuance thereof in and by the Hon1 Court, Towit on the sixteenth day of August 1812, at Detroit in said Territory, The army and military forces of his majesty, the King of the United Kingdom of Great Britain and Ireland, under the immediate command, of Major Gen1 Isaac Brock, the King of Great Britain, at the time being an enemy at war with the United States of America, in a warlike and hostile manner, did enter into and upon the United States Territory of Michigan and the same subjugate and conquer and every part thereof, by virtue of certain articles of capitulation, entered into betwen the said General Brock and William Hull, then Governor of the said Territory of Michigan & Brigadier General commanding the North western army of the United States—and the said Territory so conquered and the people and inhabitants living and residing therein, did command and govern, until the 29th day of September 1813, when said Territory was reentered & possessed by the Army of the United States— And the said James further saith that after the capitulation and surrender aforesaid, Towit on the same sixteenth day of August aforesaid, at Detroit aforesd The said Major General Isaac Brock his Majestys General commanding in and over said Territory, in the name & for account of his Majesty & by his authority, did issue and publish a proclamation, & therein and thereby, did declare & make known to the citizens and inhabitants of said Territory, that the Laws, before that time in force & existence in said Territory, should continue in force until his Majestys pleasure should be known, or so long as the peace and safety of the said Territory would admit thereof—
And the said James further saith, that afterwards, to wit on the 21st day of August AD. 1812, at Detroit aforesaid, in the Territory of Michigan, one Henry Proctor, at the time a Colonel in his Majestys service, and commanding his Majestys military forces, stationed in said Territory of Michigan, acting under the proclamation issued & published by sd General Brock as aforesd and in conformity thereto, did make ordain, publish and proclaim, to the Inhabitants of said Territory, certain regulations for the civil Government thereof, and amongst other things therein stated, did ordain and declare that the Civil officers remaining in the country (meaning the civil officers previously appointed & commissioned under the authority of the United States and this Territory) should continue to execute the respective functions, appertaining to their offices, without any new commissions for the same, and further, that those offices which were suspended and vacant, by the departure from said Territory, of the persons holding them should be filled by new appointments under the authority of his majesty, as pointed out and declared in and by said Articles of Civil regulations—And the said Henry Proctor, therein and thereby, did then & there proclaim, publish and declare, That the Courts of Justice should be held as usual (meaning that the Courts of Justice in said Territory should be held at the usual times, *332under the authority of his Britanic majestys And the said James further saith that after, proclaiming and publishing, the civil regulations last mentioned, and whilst said Territory was held, possessed and exclusively enjoyed, by his said Majesty & his good Allies, To wit on the fourth day of February 1813, at Detroit aforesaid, the said Henry Proctor, at the time commanding his Majesty’s military forces within said Territory of Michigan, did make, ordain and publish a certain order purporting to be a proclamation, in and by sd writing the said Henry Proctor, styling himself Governor of the Territory of Michigan and acting under authority of his sd Majesty did proclaim and declare to the people and inhabitants of said Territory, That the laws then in force in said Territory (meaning the laws of the United States & of the Territory) both civil and criminal, should thence forth be suspended, abrogated and annulled, and then and there in and by said last mentioned proclamation, did order, direct, declare and proclaim, the said Territory and the inhabitants and citizens thereof under Martial Law. And the said James further saith, that by reason of issuing and publishing, the last mentioned order or Proclamation, by the said Henry Proctor, declaring the territory under marshal Law, the laws of said Territory both Civil and Criminal, were, suspended abrogated and annulled, and continued so suspended, abrogated and annulled within said Territory, for a long time thereafter towit until the 29th day of September 1813 and until the said Territory was repossessed and occupied by the Army of the United States of America—Wherefore the said James saith, that the action aforesaid prosecuted by the said Joel against him the said James, for reasons aforesd was and is wholly discontinued and abated, and the said James, by law, is no more held or obliged to make answer thereto, which he is ready to verify— Wherefore he prays Judgment of said Action and if this court will sustain Jurisdiction thereof & that he may be discharged from further answering thereto &c Sol Sibley Atty
And the Plaintiff comes here into court this day and says that for anything above alledged by the defendant he ought not to be barred of his action and of this he prays Judgment of the court
Chas Larned
AtN for Plff.

[In the handwriting of Solomon Sibley]


[In the handwriting of Charles Larned]